Citation Nr: 0009584	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1991 to 
May 1996.  


This appeal is before the Board of Veterans' Appeals (Board) 
from the January 1997 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for residuals of the left 
hand lacerations and denied service connection for a left 
knee condition.  


FINDINGS OF FACT

1.  The medical evidence includes a diagnosis of a current 
left hand disability.  

2. The medical evidence shows in-service treatments of a left 
hand injury.  

3.  The medical evidence includes a nexus opinion relating 
the current left hand disability to active service.  

4.  The veteran has residual disability due to lacerations of 
the left hand in service.  

5.  The medical evidence does not include a nexus opinion 
linking the post-service left knee disability to active 
service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
hand disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  A left hand disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1111 (West 1991).  

3.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The January 1991 induction examination report stated that the 
veteran's upper and lower extremities were normal, and no 
pertinent defects or diagnoses were noted.  The veteran 
denied a history of arthritis; bone, joint, or other 
deformity; loss of finger; or "trick" or locked knee.  

In April 1994, the veteran reported 3 weeks of discomfort 
after throwing a baseball.  The emergency room report stated 
that he felt numbness from the left elbow to the left middle, 
ring, and pinky fingers of the left hand.  The assessment was 
a sprain of the left elbow and a mild contusion of the left 
ulnar nerve.  

In January 1995, the veteran was a passenger in the front 
seat of the car that struck the back end of a parked semi-
trailer.  The emergency room report stated that the veteran 
reported minimal pain in the left hand that he related to the 
cuts on the hand.  Paramedics felt that the veteran had put 
his hand up during the accident, causing damage to the car 
windshield, and the veteran reported glass pieces in his left 
hand.  Physical examination of the extremities revealed a 
full range of motion of all joints and no deformity.  There 
was good grip in both upper extremities.  The diagnoses 
included abrasion and contusions of the left hand.  The 
January 1995 x-rays of the left hand demonstrated opaque 
foreign bodies in the soft tissues of the fifth digital ray 
left hand on the ulnar aspect at the level of the proximal 
interphalangeal joint.  A definite fracture was not 
identified.  The impression was an opaque foreign body 
negative for fracture.  

In March 1995, the veteran reported that he still had guarded 
movement with pain on weight bearing in his hands and knees.  
Four days later, the veteran reported that he felt that glass 
might be in his left hand because he had a cutting feeling.  
The March 1995 x-ray of the left hand demonstrated a lytic 
lesion of the middle phalanx of the third finger of unknown 
etiology.  In June 1995, the veteran complained of bilateral 
knee pain.  

The March 1996 Medical Examination Board report stated 
diagnoses of middle thoracic back pain of unknown etiology 
and elbow pain of unknown etiology.  The veteran eventually 
received an honorable medical discharge in May 1996.  The May 
1996 separation examination report stated that the veteran's 
upper extremities and lower extremities were normal, and no 
pertinent left hand or left knee diagnoses were noted.  The 
veteran reported a history of broken bones and paralysis but 
denied a history of arthritis; bone, joint, or other 
deformity; loss of finger; or "trick" or locked knee.  

The July 1996 report of accidental injury alleged that, among 
other injuries, the veteran's knee was injured in the January 
1995 car accident.  

The veteran underwent a VA bones examination in August 1996.  
The veteran reported that he injured his left hand when it 
went through the windshield and that he struck his left knee 
on the dashboard during the January 1995 car accident.  The 
diagnoses included a foreign body in the left hand, 
consistent with glass; carpal tunnel syndrome on the left; 
and chronic synovitis of the left knee.  The September 1996 
x-ray of the left hand was normal.  There was no evidence of 
foreign body, soft tissue was normal, and bone and joints 
were normal.  The September 1996 x-ray of the left knee was 
normal.  Bones, joints, and soft tissue were normal.  

The February 1997 appeal alleged that the January 1995 car 
accident embedded glass in his hand that continued to cause 
extreme discomfort and excruciating pain.  He alleged that 
his left knee was injured in the same car accident and that 
he never had knee problems prior to the accident.  He alleged 
that recurrent pain and discomfort in his left knee 
prohibited prolonged walking or standing.  

In December 1997, the veteran reported having carpal tunnel 
syndrome symptoms in the left wrist and persistent small 
glass fragments in his hand that he felt from time to time.  
He reported intermittent pain in his knees from the motor 
vehicle accident a number of years ago.  The impression 
included carpal tunnel syndrome of the left wrist and a 
history of retained glass fragments in the left hand.  

The impression of the April 1998 left medial and ulnar nerve 
conduction studies were that all motor and sensory response 
amplitude and latency values were within normal limits, and 
the derived conduction velocity values were also within 
normal limits.  The examiner concluded that the nerve 
conduction study was normal and that there was no 
electrodiagnostic evidence for carpal tunnel syndrome.  

The impression of the May 1998 x-ray was an abnormal contour 
of the cortical surface of the left third middle phalanx and 
an otherwise negative examination.  The examiner opined that 
this could result from pressure erosion from a lesion such as 
a ganglion or it could be a developmental variant.  

In June 1998, the veteran reported that he was still picking 
glass out of his left hand and that he experienced numbness, 
tingling, and burning in the left hand into the fingers.  It 
was noted that there we no evidence of carpal tunnel, ulnar 
neuropathy, or left cervical radiculopathy.  The June 1998 
neurology report stated that the veteran reported a burning 
dysesthesia in his left hand whenever he gripped his left 
hand for more than 5-10 minutes.  The veteran reported that 
the Navy advised him that he probably had carpal tunnel 
syndrome in 1995 but he was not given any formal testing.  
The diagnosis was possible left carpal tunnel syndrome.  

In July 1998, the veteran reported a 3-year history of pain, 
numbness, and tingling in the left hand and more recent onset 
of weakness in the left hand.  The July 1998 impression was a 
normal EMG and nerve conduction studies in the left upper 
extremity.  There was no evidence of carpal tunnel or ulnar 
neuropathy on the left and no evidence of a left cervical 
radiculopathy.  

In December 1998, the veteran reported pain, twitching, 
tingling, and burning in his left hand.  It was noted that 
numerous electromyographic studies did not document carpal 
tunnel syndrome or other focal nerve injury.  The impression 
was suggestive of writer's cramp or hand dystonia.  The 
examiner opined that the burning component suggested a 
neuropathic component.  

In February 1999, the veteran reported coldness, numbness, 
and cramping in his left dominant hand.  In March 1999, the 
examiner noted a problem list including post-traumatic left 
hand neuroma with exercise-induced paresthesia and dystonia 
and a 1995 motor vehicle accident in which the veteran struck 
the windshield with his left hand.  The assessment was 
probable post-traumatic neuroma.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for a left 
hand disability

The claim of entitlement to service connection for a left 
hand disability is well grounded.  The medical evidence 
included a diagnosis of a current left hand disability.  The 
diagnoses were abrasion and contusions of the left hand in 
January 1995, a lytic lesion of the middle phalanx of the 
third finger in March 1995, carpal tunnel syndrome of the 
left wrist and a history of retained glass fragments in the 
left hand in December 1997, an abnormal contour of the 
cortical surface of the left third middle phalanx in May 
1998, possible carpal tunnel syndrome in June 1998, hand 
dystonia in December 1998, and probable post-traumatic 
neuroma in February 1999.  

The medical evidence showed treatments for a left hand 
disability in service.  The paramedics and emergency room 
staff treated the veteran's left hand after the January 1995 
car accident and in several subsequent examinations.  

The medical evidence included a nexus opinion that related at 
least one of the veteran's current left hand disabilities to 
the in-service car accident.  In January 1995, the veteran 
reported that his left hand went through the car windshield, 
paramedics told the emergency room examiner that the 
veteran's hand caused the damage to the car windshield, and 
the January 1995 x-ray demonstrated an opaque foreign body in 
the veteran's left hand.  The paramedics' statements were 
sufficient to render the claim well grounded because the 
statements were transmitted from a medical professional to a 
physician.  See Flynn v. Brown, 6 Vet. App. 500 (1994).  
Moreover, the VA diagnosis in August 1996 stated that the 
foreign body in the left hand was consistent with glass, and 
the veteran consistently reported glass and a cutting feeling 
in his left hand.  Accordingly, the claim for service 
connection for a left hand disability is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The record shows that the RO obtained service 
medical records and medical records from the identified 
health care providers.  The veteran received VA examinations.  
The veteran filed numerous statements with the RO, and he 
declined the opportunity for a hearing.  Thus, the VA 
fulfilled its duty to assist under 38 U.S.C.A. § 5107(a).  

Against service connection, the May 1996 discharge 
examination report stated that the veteran's upper 
extremities were normal.  The left hand was normal in the 
September 1996 x-ray.  The April 1998 nerve conduction 
studies were within normal limits, and the July 1998 EMG and 
nerve conduction studies were normal.  Although this evidence 
also shows that there is no other identifiable cause for the 
veteran's symptoms.  

Supporting service connection, the January 1995 emergency 
room report and x-ray showed that the veteran's left hand 
retained foreign bodies from the car accident, and after the 
accident, the veteran continuously reported feeling pieces of 
glass and a burning and cutting sensation in his left hand.  
Although there was no diagnosis of neuroma of the left hand 
in service, the regulations provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  In this case, the March 1999 
examiner noted the single trauma of the 1995 car accident and 
stated a diagnosis of probable post-traumatic neuroma of the 
left hand.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against service 
connection.  Accordingly, a left hand disability was incurred 
in service.  



The claim of entitlement to service connection for a left 
knee disability

The claim of entitlement to service connection for a left 
knee disability is not well grounded.  The medical evidence 
included a diagnosis of a current left knee disability 
because the August 1996 diagnosis was chronic synovitis of 
the left knee.  

The claim is not well grounded because the medical evidence 
did not show in-service diagnosis or treatment for a left 
knee disability.  Instead, service medical records were 
silent regarding treatment or examination of the left knee 
other than to state that the lower extremities were normal at 
the induction and separation examinations.  The veteran 
complained of pain in the right knee in March 1995 and June 
1995.  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection can be granted.  Sanchez-Benitez, 13 Vet. App. 282 
(1999).  

The claim is also not well grounded because the medical 
evidence did not include a nexus opinion relating the post-
service chronic synovitis of the left knee to an in-service 
event.  The Board noted that the veteran reported striking 
the dashboard of the car with his left knee during the 
January 1995 accident.  However, the veteran, as a lay 
person, is not competent to diagnose the cause of his 
disability.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Although the 
veteran was competent to report striking his left knee 
against the car dashboard, he was not competent to diagnose 
the January 1995 accident as the cause of post-service 
chronic synovitis of the left knee.  In any event, the May 
1996 separation examination report stated that the veteran's 
lower extremities were normal, and the September 1996 x-ray 
of the left knee was normal.  Accordingly, the claim for 
service connection for a left knee disability is not well 
grounded.  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The VA cannot assist 
in any further development of the claim for service 
connection for a left knee disability because it is not well 
grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 13 Vet. 
App. 205 (1999).  


ORDER

The claim of entitlement to service connection for a left 
hand disability is granted.  

The claim of entitlement to service connection for a left 
knee disability is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

